COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


SANDRA A. WHEELER

v.   Record No. 2682-96-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
ROANOKE MEMORIAL HOSPITAL                          MARCH 18, 1997
AND
PENNSYLVANIA MANUFACTURERS'
 ASSOCIATION INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (William H. Fralin, Jr.; Jolly, Place, Fralin &
           Prillaman, on briefs), for appellant.

           (Richard D. Lucas; Carter, Brown & Osborne,
           P.C., on brief), for appellees.



     Sandra A. Wheeler (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that (1)

the notice requirements contained in Code § 65.2-600 applied to

her claim for a back injury arising out of her August 17, 1995

compensable injury by accident; (2) she did not provide a

reasonable excuse for her failure to give timely notice of her

back injury to Roanoke Memorial Hospital (employer); and (3)

employer was not required to show that it was      prejudiced by

claimant's failure to give timely notice of her back injury.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.   Rule 5A:27.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                 I.

     On August 17, 1995, claimant tripped and fell at work,

sustaining a right ankle fracture.    Employer accepted the ankle

fracture as compensable.   Thereafter, the parties executed a

memorandum of agreement with respect to the ankle fracture.     On

January 23, 1996, the commission entered an award pursuant to the

memorandum of agreement.

     Claimant testified that at the time of her accident, she

also felt immediate low back pain.    However, she did not report

her back pain to any physician until December 1995.   In addition,

she did not notify employer of her back injury until she filed a

change in condition application for a back injury on February 28,

1996, six months after her accident and two and one-half months

after she had undergone back surgery.
     "'The "change in condition" which justifies reopening and

modification is ordinarily a change, for better or worse, in

claimant's physical condition.   This change may take such form as

progression, deterioration, or aggravation of the compensable

condition. . . .'"   Board of Supervisors v. Martin, 3 Va. App.
139, 141, 348 S.E.2d 540, 541 (1986) (quoting Leonard v. Arnold,

218 Va. 210, 214, 237 S.E.2d 97, 99 (1977) (other citation

omitted)).

     The commission correctly held that claimant's back injury

was not a change in condition.   The evidence established that

claimant's back injury existed before the commission's award for




                                 2
compensation and medical expenses related to claimant's

compensable ankle fracture.   The back injury did not arise after

the award as a progression, deterioration, or aggravation of

claimant's compensable ankle fracture.   Moreover, no evidence

showed that claimant's back injury was a compensable consequence

of the ankle fracture.   Rather, the evidence established that the

back injury was a separate and distinct injury, which occurred

immediately upon the happening of the accident.   Accordingly, the

commission did not err in finding that the notice provisions

contained in Code § 65.2-600 applied to claimant's back injury.
                                II.

     Code § 65.2-600 prohibits an employee from receiving

compensation or medical benefits unless the employee has given

the employer written notice of the accident within thirty days of

its occurrence.   The notice must state the name and address of

the employee, the time and place of the accident, the nature and

cause of the accident, and the injury.   Id.   A claimant's failure

to give timely notice is not a bar to an award of compensation

and medical benefits if the claimant shows a reasonable excuse to

the satisfaction of the commission for not giving such notice and

the commission is satisfied that the employer has not been

prejudiced thereby.   Id.

     "The employee [bears] the burden of proving a reasonable

excuse for failing to give timely notice of any injury."     Wagner
Enters., Inc. v. Brooks, 12 Va. App. 890, 896, 407 S.E.2d 32, 36




                                 3
(1991).   Unless we can say as a matter of law that claimant's

evidence sustained her burden of proof, the commission's findings

are binding and conclusive upon us.    Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     Claimant testified that she did not give timely notice of

her back injury to employer because she and her physician focused

on her more painful ankle injury.    In addition, she stated that

she did not realize that the back injury was related to her fall

until December 1995 when her physician took her off her crutches,

and she was uncertain as to whether the back injury was the

result of the fall or of a prior back condition.
     The commission did not find these explanations satisfactory

to excuse claimant's failure to give timely notice pursuant to

Code § 65.2-600. In so ruling, the commission found as follows:
               The claimant testified that she was
          aware of low back pain immediately after the
          fall. If so, there was no reason that this
          complaint could not have been made known to
          her employer and the treating physicians at
          that time, or certainly within 30 days of the
          occurrence. Instead, no complaint was made
          for three and one-half months after the fall.
           This is not a defect or inaccuracy in her
          notice of accident to the employer, as argued
          by counsel for the claimant, but rather is an
          omission. Moreover, it is an omission which
          is not satisfactorily explained . . . .


     Based upon this record, we cannot say as a matter of law

that claimant's evidence sustained her burden of proving that she

had a reasonable excuse for failing to give timely notice of her

back injury to employer as required by Code § 65.2-600.



                                 4
                              III.

     The burden of proving prejudice caused by a claimant's delay

in giving notice does not shift to the employer unless the

claimant has established a reasonable excuse for the delay to the

satisfaction of the commission.       Lucas v. Research Analysis

Corp., 209 Va. 583, 586, 166 S.E.2d 294, 296 (1969); Maryland

Cas. Co. v. Robinson, 149 Va. 307, 311, 141 S.E. 225, 226 (1928).

Because claimant did not establish a reasonable excuse for

failing to give employer notice of her back injury within thirty

days of its occurrence, the commission did not err in not

requiring employer to show prejudice.
     For the reasons stated, we affirm the commission's decision.

                                                            Affirmed.




                                  5